 



Exhibit 10.2
FORM OF RESTRICTED STOCK AGREEMENT
UNDER THE
2006 DIRECTOR STOCK PLAN
     This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of August
___, 2006, by and between Horizon Offshore, Inc. (“Horizon”) and
                     (the “Award Recipient”).
     WHEREAS, Horizon maintains the 2006 Director Stock Plan (the “Plan”), under
which the Compensation Committee of the Board of Directors of Horizon (the
“Committee”), may grant restricted shares of Horizon’s common stock, $.00001 par
value per share (the “Common Stock”), to non-employee directors of Horizon as
the Committee may determine, subject to terms, conditions, or restrictions as it
may deem appropriate; and
     WHEREAS, pursuant to the Plan the Committee has awarded to the Award
Recipient restricted shares of Common Stock on the terms and conditions
specified below;
     NOW, THEREFORE, the parties agree as follows:
1.
AWARD OF SHARES
     Upon the terms and conditions of the Plan and this Agreement, the Committee
as of the date of this Agreement hereby awards to the Award Recipient 5,000
restricted shares of Common Stock (the “Restricted Stock”), which shares shall
fully vest on the first to occur of (i) the first anniversary of the date of
this Agreement, or (ii) the date of the 2007 annual meeting of Horizon’s
stockholders, subject to Section 2 hereof.
2.
AWARD RESTRICTIONS ON
RESTRICTED STOCK
     2.1 In addition to the conditions and restrictions provided in the Plan,
neither the shares of Restricted Stock nor the right to vote the Restricted
Stock, to receive dividends thereon or to enjoy any other rights or interests
thereunder or hereunder may be sold, assigned, donated, transferred, exchanged,
pledged, hypothecated or otherwise encumbered prior to vesting. Subject to the
restrictions on transfer provided in this Section 2.1, the Award Recipient shall
be entitled to all rights of a stockholder of Horizon with respect to the
Restricted Stock, including the right to vote the shares and receive all
dividends and other distributions declared thereon.
     2.2 If the shares of Restricted Stock have not already vested in accordance
with Section 1 above, the shares of Restricted Stock shall vest and all
restrictions set forth in Section 2.1 shall lapse on the earlier of: (a) the
date on which the Award Recipient’s service on the Board of Directors terminates
as a result of (i) death, (ii) disability within the meaning of Section 22(e)(3)
of the Internal Revenue Code, or (iii) retirement at age 65 or later or after
having completed five or more years of service on the Board of Directors; or
(b) the occurrence of a Change of Control of Horizon, as described in
Section 8.10 of the Plan.

 



--------------------------------------------------------------------------------



 



3.
STOCK CERTIFICATES
     3.1 The stock certificates evidencing the Restricted Stock shall be
retained by Horizon until the lapse of restrictions under the terms hereof.
Horizon shall place a legend, in the form specified in the Plan, on the stock
certificates restricting the transferability of the shares of Restricted Stock.
     3.2 Upon the lapse of restrictions on shares of Restricted Stock, Horizon
shall cause a stock certificate without a restrictive legend to be issued with
respect to the vested Restricted Stock in the name of the Award Recipient or his
nominee within 5 business days. Upon receipt of such stock certificate, the
Award Recipient is free to hold or dispose of the shares represented by such
certificate, subject to applicable securities laws.
4.
DIVIDENDS
     Any dividends paid on shares of Restricted Stock shall be paid to the Award
Recipient currently.
5.
ADDITIONAL CONDITIONS
     Anything in this Agreement to the contrary notwithstanding, if at any time
Horizon further determines, in its sole discretion, that the listing,
registration or qualification (or any updating of any such document) of the
shares of Common Stock issuable pursuant hereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Common Stock shall not be issued, in whole or in
part, or the restrictions thereon removed, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to Horizon. Horizon agrees to use commercially
reasonable efforts to issue all shares of Common Stock issuable hereunder on the
terms provided herein.
6.
NO CONFERMENT OF RIGHTS INTENDED
     Nothing in this Agreement shall confer upon the Award Recipient any right
to continue to serve on the Board, or interfere in any way with the right of
Horizon to remove the Award Recipient as a director at any time.
7.
BINDING EFFECT
     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, legal
representatives and successors. Without limiting the generality of the
foregoing, whenever the term “Award Recipient” is used in any

2



--------------------------------------------------------------------------------



 



provision of this Agreement under circumstances where the provision
appropriately applies to the heirs, executors, administrators or legal
representatives to whom this award may be transferred by will or by the laws of
descent and distribution, the term “Award Recipient” shall be deemed to include
such person or persons.
8.
INCONSISTENT PROVISIONS
     The shares of Restricted Stock granted hereby are subject to the terms,
conditions, restrictions and other provisions of the Plan as fully as if all
such provisions were set forth in their entirety in this Agreement. If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control. The Award Recipient acknowledges that a copy of the
Plan was distributed or made available to the Award Recipient and that the Award
Recipient was advised to review such Plan prior to entering into this Agreement.
The Award Recipient waives the right to claim that the provisions of the Plan
are not binding upon the Award Recipient and the Award Recipient’s heirs,
executors, administrators, legal representatives and successors.
9.
GOVERNING LAW
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas.
10.
SEVERABILITY
     If any term or provision of this Agreement, or the application thereof to
any person or circumstance, shall at any time or to any extent be invalid,
illegal or unenforceable in any respect as written, the Award Recipient and
     Horizon intend for any court construing this Agreement to modify or limit
such provision so as to render it valid and enforceable to the fullest extent
allowed by law. Any such provision that is not susceptible of such reformation
shall be ignored so as to not affect any other term or provision hereof, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.
11.
ENTIRE AGREEMENT; MODIFICATION
     The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained herein and may not be
modified, except as provided in the Plan, as it may be amended from time to time
in the manner provided therein, or in this Agreement, as it may be amended from
time to time by a written document signed by each of the parties hereto. Any
oral or written agreements, representations, warranties, written inducements, or
other communications with respect to the subject matter contained herein made
prior to the execution of the Agreement shall be void and ineffective for all
purposes.

3



--------------------------------------------------------------------------------



 



     By Award Recipient’s signature below, Award Recipient represents that he or
she is familiar with the terms and provisions of the Plan, and hereby accepts
this Agreement subject to all of the terms and provisions thereof. Award
Recipient has reviewed the Plan and this Agreement in their entirety and fully
understands all provisions of this Agreement. Award Recipient agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered on the day and year first above written.

                  Horizon Offshore, Inc.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
                     
 
      {Insert name}    
 
      Award Recipient    

4